Appeal from the District Court of the United States for the Western District of Missouri.
The application of the appellants for a stay and supersedeas *563is granted and it is ordered that the enforcement, operation, and execution of the order of June 18,1938, appealed from, be, and the same is hereby, stayed and superseded pending determination of the cause by this Court.
Solicitor General Jackson, Assistant Attorney General Arnold, and Messrs. Warner W. Gardner and Wendell Berge for the appellants.
Messrs. Frederick H. Wood, John B. Gage, and Thomas T. Cooke for appellees.